UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-50256 WHITESTONE REIT (Exact name of registrant as specified in its charter) Maryland 76-0594970 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 2600 South Gessner, Suite 500 Houston, Texas 77063 (Address of principal executive offices) (713) 827-9595 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filer (Do not check if a smaller reporting company)x Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The number of the registrant’s Common Shares of Beneficial Interest outstanding at November 14, 2008, was 9,707,307. Page PART IFINANCIAL INFORMATION Item 1. Financial Statements 2 Condensed Consolidated Balance Sheets as of September 30, 2008 (Unaudited) and December 31, 2007 (Revised) 2 Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) for the Three and Nine Months Ended September 30, 2008 and 2007 (Revised) 3 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2008 and 2007 (Revised) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4T. Controls and Procedures 31 PART IIOTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Submission of Matters to a Vote of Security Holders 32 Item 5. Other Information 32 Item 6. Exhibits 33 i PART I. FINANCIAL INFORMATION Item 1. Financial Statements WHITESTONE REIT AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) September 30, 2008 December 31, 2007 (unaudited) (revised) ASSETS Real estate assets, at cost: Property $ 179,844 $ 163,923 Accumulated depreciation (28,729 ) (25,855 ) Net operating real estate assets 151,115 138,068 Properties under development, including land — 8,392 Properties - discontinued operations — 7,932 Total real estate assets 151,115 154,392 Cash and cash equivalents 5,257 10,811 Accrued rent and accounts receivable, net 4,378 5,386 Unamortized lease commissions and loan costs 3,098 2,839 Prepaid expenses and other assets 3,699 1,367 Other assets - discontinued operations — 349 Total assets $ 167,547 $ 175,144 LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Notes payable $ 88,633 $ 83,461 Accounts payable and accrued expenses 6,639 6,560 Tenants’ security deposits 1,630 1,598 Dividends and distributions payable 1,657 2,371 Other liabilities - discontinued operations — 272 Total liabilities 98,559 94,262 Commitments and contingencies: Minority interests of unit holders in Operating Partnership; 4,739,886 and 5,808,337 units at September 30, 2008 and December 31, 2007, respectively 21,858 28,039 Shareholders’ equity: Preferred shares, $0.001 par value per share; 50,000,000 shares authorized; none issued and outstanding at September 30, 2008 and December 31, 2007 — — Common shares, $0.001 par value per share; 400,000,000 shares authorized; 9,707,307 and 10,001,269 issued and outstanding at September 30, 2008 and December 31, 2007, respectively 10 10 Additional paid-in capital 71,667 72,273 Accumulated deficit (21,995 ) (19,210 ) Treasury shares, at cost (2,479 ) — Accumulated other comprehensive loss (73 ) (230 ) Total shareholders’ equity 47,130 52,843 Total liabilities and shareholders’ equity $ 167,547 $ 175,144 See notes to Condensed Consolidated Financial Statements 2 WHITESTONE REIT AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months ended September 30, Nine Months ended September 30, (in thousands, except per share amounts) 2008 2007 2008 2007 (revised) (revised) Property Revenues Rental revenues $ 6,165 $ 6,129 $ 18,628 $ 17,805 Tenants’ reimbursements and other property revenues 1,478 1,253 4,521 3,883 Total property revenues 7,643 7,382 23,149 21,688 Property expenses Property operation and maintenance 2,396 2,194 6,707 6,152 Real estate taxes 952 913 2,885 2,629 Total property expenses 3,348 3,107 9,592 8,781 Other expenses (income) General and administrative 1,100 1,414 5,233 4,898 Depreciation and amortization 1,912 1,544 5,259 4,621 Interest expense 1,508 1,375 4,335 4,007 Interest income (30 ) (157 ) (154 ) (449 ) Total other expenses 4,490 4,176 14,673 13,077 Income (loss) from continuing operations before loss on disposal of assets, minority interest, change in fair value of derivative instrument and income taxes (195 ) 99 (1,116 ) (170 ) Provision for income taxes (53 ) (46 ) (163 ) (152 ) Gain (loss) on sale or disposal of assets (37 ) 148 (137 ) 148 Change in fair value of derivative instrument — (44 ) — (29 ) Loss (income) allocated to minority interests 112 (59 ) 523 76 Income (loss) from continuing operations (173 ) 98 (893 ) (127 ) Income (loss) from discontinued operations — 118 (188 ) 470 Gain on sale of properties from discontinued operations — — 3,619 — Income allocated to minority interests from discontinued operations — (44 ) (1,248 ) (176 ) Net income (loss) $ (173 ) $ 172 $ 1,290 $ 167 See notes to Condensed Consolidated Financial Statements 3 WHITESTONE REIT AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months ended September 30, Nine Months ended September 30, (in thousands, except per share amounts) 2008 2007 2008 2007 (revised) (revised) Earnings per share - basic and diluted Income (loss) from continuing operations $ (0.02 ) $ 0.01 $ (0.09 ) $ (0.01 ) Income from discontinued operations — 0.01 0.22 0.03 Net income (loss) $ (0.02 ) $ 0.02 $ 0.13 $ 0.02 Dividends declared per common share $ 0.1125 $ 0.1500 $ 0.4125 $ 0.4500 Weighted average number of common shares outstanding 9,707 10,001 9,871 9,998 Condensed Consolidated Statements of Comprehensive Income Net income (loss) $ (173 ) $ 172 $ 1,290 $ 167 Other comprehensive income Unrealized income on cash flow hedging activities 259 — 157 — Comprehensive income $ 86 $ 172 $ 1,447 $ 167 See notes to Condensed Consolidated Financial Statements 4 WHITESTONE REIT AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months ended September 30, (in thousands) 2008 2007 (revised) Cash flows from operating activities: Net loss from continuing operations $ (893 ) $ (127 ) Net income from discontinued operations 2,183 294 1,290 167 Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization 5,259 4,621 Minority interests in Operating Partnership (523 ) (76 ) Loss (gain) on sale or disposal of assets 137 (148 ) Bad debt expense 400 442 Change in fair value of derivative instrument — 29 Changes in operating assets and liabilities: Escrows and acquisition deposits — (254 ) Accrued rent and accounts receivable 610 (1,018 ) Unamortized lease commissions and loan costs (761 ) (763 ) Prepaid expenses and other assets (24 ) 47 Accounts payable and accrued expenses (292 ) (1,633 ) Tenants’ security deposits 32 164 Net cash provided by operating activities 3,945 1,284 Net cash provided by operating activities of discontinued operations 8 607 Cash flows from investing activities: Additions to real estate (4,184 ) (1,423 ) Proceeds from disposition of real estate assets — 275 Repayment of note receivable — 604 Net cash used in investing activities (4,184 ) (544 ) Net cash used in investing activities of discontinued operations (8 ) (12 ) Cash flows from financing activities: Dividends paid on common shares (4,459 ) (4,466 ) Distributions paid to OP unit holders (2,555 ) (2,648 ) Proceeds from issuance of common shares — 261 Proceeds from notes payable 22,767 22,769 Repayments of notes payable (17,595 ) (5,522 ) Payments of loan deposits (2,308 ) — Payments of loan origination costs (1,165 ) (147 ) Net cash provided by (used in) financing activities (5,315 ) 10,247 Net increase (decrease) in cash and cash equivalents (5,554 ) 11,582 Cash and cash equivalents at beginning of period 10,811 8,298 Cash and cash equivalents at end of period $ 5,257 $ 19,880 Supplemental disclosure of cash flow information: Cash paid for interest $ 4,333 $ 4,047 Cash paid for income taxes 224 — Non cash investing and financing activities: Disposal of fully depreciated real estate 359 766 Financed insurance premiums 464 458 Disposal of real estate in settlement of lawsuit 7,844 — See notes to Condensed Consolidated Financial Statements 5 WHITESTONE REIT AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements September
